In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Brands, J), dated October 21, 2005, which granted the motion of the defendant General Motors Corporation pursuant to CPLR 3103 for a protective order striking the plaintiffs notice of deposition and document request served upon it.
Ordered that the order is affirmed, with costs.
Under the circumstances, the Supreme Court properly struck the discovery demands at issue (see Harris v Jim’s Proclean Serv., Inc., 34 AD3d 1009, 1012 [2006]). Schmidt, J.P., Krausman, Goldstein, Covello and Angiolillo, JJ., concur.